Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered December 19, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In accordance with a plea bargain, defendant pleaded guilty to criminal sale of a controlled substance in the third degree in full satisfaction of a 15-count indictment charging him with various drug related crimes and received the bargained for sentence of an indeterminate term of imprisonment of 6 to 12 years. On appeal, he contends that he was deprived of the effective assistance of counsel. We reject this argument as it is unsupported by the record and, moreover, defendant received an advantageous plea and sentence, considering that he could have received several consecutive sentences of 121/2 to 25 years (see, People v Ford, 86 NY2d 397, 404). We further reject defendant’s argument that his sentence was harsh and excessive given his criminal history and that he agreed to the sentence as part of his plea bargain.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.